Citation Nr: 0020282	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle injury.

2.  Entitlement to a rating in excess of 30 percent for 
transhiatal esophageal gastrectomy, post-operative Barrett's 
esophagus and adenocarcinoma.

3.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel


INTRODUCTION

The veteran had active service from January 1983 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for residuals of a right ankle injury and assigned 
a 20 percent rating, effective from July 10, 1997, granted 
service connection for Barrett's esophagitis and assigned a 
10 percent rating, effective from July 10, 1997, and granted 
service connection for lumbosacral strain, and assigned a 10 
percent rating, effective from July 10, 1997.  By rating 
action in February 1999, the RO, in part, granted a 30 
percent rating for transhiatal esophageal gastrectomy, post-
operative Barrett's esophagus and adenocarcinoma, effective 
from July 10, 1997.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the issues on 
appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, the issues for appellate 
consideration are reflected on the first page of this 
decision in accordance with Fenderson.  


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

As to the claim for a rating in excess of 20 percent for 
residuals of a right ankle injury, the Board notes that 
service medical records show that in November 1995 the 
veteran was involved in a motor vehicle accident in which he 
sustained a severely comminuted fracture of the distal tibia 
and of the distal fibula.  He subsequently underwent a right 
tibiotalar fusion with external fixation.  The operation 
report dated in November 1995 showed that after assembly of 
the external fixator frame, the foot was placed in neutral 
plantar dorsiflexion with 10 degrees external rotation, and 
approximately 5 degrees of valgus relative to the tibial 
shaft.  A treatment record dated in October 1996 showed that 
the right ankle was "stable in 90 degrees".  The RO 
apparently relied on these findings to rate the veteran's 
service-connected right ankle disability.  

The record reflects that the veteran did not undergo a VA 
orthopedic examination; but rather he underwent a VA general 
medical examination in August 1997 at which time the right 
ankle range of motion was found to be 0 degrees in all planes 
of motion, and it was noted that the ankle was completely 
fused.  It was also noted that his right leg was 
approximately one-half inch shorter than the left.  X-rays of 
the right ankle showed that the fracture of the fibula had 
been returned to anatomical alignment and maintained with a 
plate and eleven metallic screws, and the fibular fracture 
was no longer visualized.  The tibia was found to be healed 
with some lateral and posterior angulation.  The impression 
was old fracture of the distal tibia and fibula with 
ankylosis of the tibiotalar joint.  A tomography of the right 
distal tibia and fibula dated in November 1998 showed 
deformity from old trauma, and it was noted that the 
orthopedic plate remained in satisfactory position.  An x-ray 
of the ankle in November 1998 provided an impression of post-
traumatic right ankle with an orthopedic plate in place on 
the fibula, and it was noted that the area of apparent trauma 
to the distal tibia showed deformity and widening.  No recent 
fracture was seen and there was partial fusion.  The Board 
finds that the current medical evidence of record pertaining 
to the veteran's right lower extremity is insufficient to 
rate the veteran's service-connected right ankle disability.  
Specifically, while the veteran has complained of pain, no 
attempt was made to portray the pain in terms of ankylosis in 
a position other than that contemplated by the current 
rating.  The RO's attention is directed to the decision of 
the U.S. Court of Veterans Appeals in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therein, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  It was 
specified that the medical examiner should be asked to 
determine whether the joint in question exhibited weakened 
movement, excess fatigability or incoordination and that the 
determinations, if feasible, should be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement , excess fatigability or incoordination.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(1994) (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

In that regard, the Board notes that the veteran's service-
connected residuals of a right ankle injury are currently 
assigned a 20 percent rating pursuant to Diagnostic Code 
5270, which pertains to ankylosis of the ankle.  Diagnostic 
Code 5270 provides that a 20 percent rating is warranted for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  A 30 percent rating is warranted for ankylosis of 
the ankle in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.  A 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion, at more than 40 degrees, or in dorsiflexion, at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  
The veteran's service-connected right ankle disability may 
also be considered under Diagnostic Code 5262, which pertains 
to malunion or nonunion of the tibia or fibula.

The Board notes that is clear that the veteran's right ankle 
is ankylosed, however, the angle of ankylosis is not clear.  
Accordingly, the veteran should undergo a VA orthopedic 
examination to clarify the extent of his service-connected 
right ankle disability, in terms related to the appropriate 
diagnostic codes.

As to the veteran's claims pertaining to the service-
connected post-operative Barrett's esophagus and the service-
connected lumbosacral strain, the Board notes that in 
September 1998 the veteran filed a notice of disagreement 
encompassing all three issues addressed in the November 1997 
rating decision, including residuals of a right ankle injury, 
Barrett's esophagitis, and lumbosacral strain.  At a hearing 
at the RO in November 1998, the issues on appeal were 
presented as entitlement to an increased rating for post-
operative residuals of a right ankle injury and entitlement 
to an increased rating for Barrett's esophagus.  By rating 
action in February 1999, the RO granted an increased, 30 
percent, rating for transhiatal esophageal gastrectomy, post-
operative Barrett's esophagus with adenocarcinoma, and 
granted service connection for left vocal cord paralysis, and 
assigned a 10 percent rating, effective from September 16, 
1998.  In a statement of the case dated in February 1999, the 
only issue listed on appeal was entitlement to an increased 
rating for residuals of a right ankle injury, with surgical 
fusion.  

Since the veteran's notice of disagreement in September 1998 
encompassed two additional issues, entitlement to an 
increased rating for Barrett's esophagitis and entitlement to 
an increased rating for lumbosacral strain, and the veteran 
has not withdrawn his appeal as to those two issues, the 
Board finds that those issues should be addressed by the RO 
in a statement of the case.  The Board notes that the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the RO's failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Therefore, the RO should furnish the 
veteran with a statement of the case concerning the two 
aforementioned issues.  

Additionally, the Board notes that although the RO granted an 
increased, 30 percent, rating for transhiatal esophageal 
gastrectomy, post-operative Barrett's esophagus with 
adenocarcinoma, the Board notes that the Court has held that 
where a veteran has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Barrett's 
esophagus issue is still in appellate status, as the maximum 
benefit has not been granted.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his right ankle disability since November 
1998.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination, in 
order to ascertain the nature and 
severity of his service connected right 
ankle disability.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination (and the 
examiner should specifically note that 
the file has been reviewed).  All 
indicated special tests and studies 
should be conducted, to include the 
precise angle at which the veteran's 
right ankle is ankylosed.  The examiner 
should be asked to determine whether the 
veteran's right ankle disability exhibits 
weakened movement, excess fatigability, 
or incoordination attributable; and, if 
feasible, these determinations should be 
expressed in terms of ankylosis at a less 
favorable angle due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
extremity is used repeatedly over a 
period of time.  This determination 
should if feasible, be portrayed in terms 
of ankylosis at a less favorable angle.  
Additionally, the examiner should note 
the extent of any service-connected 
disability pertaining to the tibia or 
fibula and the degree of ankle 
disability.  

3.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issues of entitlement to rating in excess 
of 30 percent for transhiatal esophageal 
gastrectomy, post-operative Barrett's 
esophagus and adenocarcinoma, and 
entitlement to a rating in excess of 10 
percent for lumbosacral strain.  If, and 
only if, a timely substantive appeal is 
filed, these issues should be certified 
to the Board for appellate consideration.

4.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, with consideration 
specifically being given to whether he 
may be entitled to staged ratings 
pursuant to Fenderson.  If any action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
a reasonable period of time for response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


